 

Exhibit 10.2

 

CHANGE IN CONTROL AND ASSUMPTION AGREEMENT

 

THIS CHANGE IN CONTROL AND ASSUMPTION AGREEMENT (this “Agreement”) is made on
and as of this 1st day of June, 2007, by and between Community Partners Bancorp
(“CPB”), a corporation organized under the laws of the state of New Jersey which
serves as a bank holding company, with its principal office at 1250 Highway 35
South, Middletown, New Jersey 07748; Two River Community Bank (“TRCB”), a
banking corporation organized under the laws of the state of New Jersey, with
its principal office at 1250 Highway 35 South, Middletown, New Jersey 07748; and
William D. Moss (the “Executive”), whose business address is 1250 Highway 35
South, Middletown, New Jersey, 07748.

 

BACKGROUND

 

WHEREAS, the Executive is, as of the date of this Agreement, employed by TRCB, a
wholly owned subsidiary of CPB, as President; and

 

WHEREAS, each of the Executive and TRCB is a party to a Change in Control
Agreement (the “TRCB Agreement”) dated December 14, 2004, which agreement has
remained in full force and effect through the date of this Agreement; and

 

WHEREAS, the TRCB Agreement contemplates the continuing employment of the
Executive by TRCB for a stated period of time subsequent to the occurrence of a
Change in Control, as defined in the TRCB Agreement, under the terms and
conditions set forth in the TRCB Agreement, and provides for the payment to the
Executive of certain amounts if the Executive’s employment relationship with
TRCB ends within a particular period of time immediately following a Change of
Control, all as determined, described and defined in the TRCB Agreement; and

 

WHEREAS, the acquisition of all of the issued and outstanding common capital
stock of TRCB by CPB constitutes a “Change in Control” within the meaning of
Section 1b of the TRCB Agreement; and

 

WHEREAS, the TRCB Agreement provides that the TRCB Agreement and the obligations
of TRCB under the TRCB Agreement shall be assumed by any entity which is the
acquiring entity in a Change in Control; and

 

WHEREAS, CPB is the acquiring entity of TRCB in a Change in Control; and

 

WHEREAS, the Board of Directors of TRCB believes that the Executive has worked,
and will continue to work, diligently in his position in pursuing the business
objectives of TRCB to the direct benefit of CPB and its shareholders;
acknowledges that the Executive’s employment relationship with TRCB may, at some
point in the future, be terminated and that the Executive may become an employee
of CPB; and acknowledges that, if the Executive becomes an employee of CPB, the
Board of Directors expects that the Executive will work diligently in his
position in pursuing the business objectives of CPB to the direct benefit of CPB
and its shareholders and

 

1

 

--------------------------------------------------------------------------------



 

WHEREAS, The Board of Directors of CPB (the “Board”) believes that the future
services of the Executive as an employee of TRCB or CPB, as the case may be
(with the entity within the CPB corporate group which actually employs the
Executive at any time during the term of this Agreement being identified as the
“Employer” for all purposes of this Agreement), are indispensable to CPB, and
that the uninterrupted continuation of the Executive in his position with the
Employer is, and will continue to be, essential to the growth and development of
CPB; and

 

WHEREAS, the Board believes that, if CPB receives any proposal from a third
person concerning a possible business combination with, or the acquisition of
equity securities of, CPB, it is imperative that CPB and the Board be able to
rely upon the Executive to continue in his position with the Employer, and that
the Board be able to receive and rely upon his advice, if they request it, as to
the best interests of CPB and its shareholders, without concern that the
Executive might be distracted by the personal uncertainties and any risks
created by such a proposal; and

 

WHEREAS, to achieve that goal, and to retain the Executive’s services as an
executive employee of the Employer prior to and through the occurrence of a
Change in Control, as defined in this Agreement, CPB, TRCB and the Executive
have, with the full support and concurrence of the Board of Directors of each of
TRCB and CPB, agreed to enter into this Agreement to (i) formalize the
assumption by CPB of the TRCB Agreement and the obligations of TRCB under the
TRCB Agreement; (ii) amend the TRCB Agreement as, and to the extent, set forth
in this Agreement; and (iii) provide to the Executive certain benefits in the
event that he is terminated as an executive employee of the Employer after a
Change in Control of CPB.

 

NOW THEREFORE, to assure CPB and TRCB that they will have the continued
dedication of the Executive and the availability of his ongoing advice and
counsel notwithstanding the possibility, threat or occurrence of a change in the
control or ownership of CPB or TRCB, and to induce the Executive to remain in
the employ of the Employer, and for other good and valuable consideration, CPB,
TRCB and the Executive, each intending to be legally bound hereby, agree as
follows:

 

 

1.

Definitions

 

 

a.

Cause. For purposes of this Agreement, “Cause”, with respect to the termination
by the Employer of the Executive’s employment shall mean (i) the willful and
continued failure by the Executive to perform his duties for the Employer under
this Agreement after at least one warning in writing from the Board of Directors
of the Employer identifying specifically any such failure; (ii) willful
misconduct of any type by the Executive, including, but not limited to, the
disclosure or improper use of confidential information under Section 11 of this
Agreement, which causes material injury to CPB or any of its subsidiaries or
affiliates, as

 

2

 

--------------------------------------------------------------------------------



 

specified in a written notice to the Executive from the Board of Directors of
the Employer; or (iii) the Executive’s conviction of a crime (other than a
traffic violation), habitual drunkenness, drug abuse, or excessive absenteeism
(other than for illness), after a warning (with respect to drunkenness or
absenteeism only) in writing from the Board of Directors of the Employer to
refrain from such behavior. No act or failure to act on the part of the
Executive shall be considered to have been willful for purposes of clause (i) or
(ii) of this Section 1a unless done, or omitted to be done, by the Executive not
in good faith and without reasonable belief that the action or omission was in
the best interest of CPB or any of its subsidiaries or affiliates.

 

 

b.

Change in Control. “Change in Control” shall mean the occurrence of any of the
following events:

 

 

i.

CPB acquires actual knowledge that any person, as such term is used in Sections
13 (d) and 14 (d) (2) of the Securities and Exchange Act of 1934 (the “Exchange
Act”), other than an affiliate of CPB or an employee benefit plan established or
maintained by CPB or any of its affiliates, is or becomes the beneficial owner
(as defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of CPB representing more than twenty-five percent (25%) of the
combined voting power of CPB’s then outstanding securities (a “Control Person”);
provided that no person shall be considered a Control Person for purposes of
this paragraph (i) if such person acquires in excess of twenty-five percent
(25%) of the combined voting power of CPB’s then outstanding voting securities
in violation of law and, by order of a court of competent jurisdiction,
settlement or otherwise, subsequently disposes or is required to dispose of all
CPB securities acquired in violation of law.

 

 

ii.

Upon the first purchase of CPB’s common stock pursuant to a tender or exchange
offer (other than a tender or exchange offer made by CPB or an employee benefit
plan established or maintained by CPB or any of its affiliates).

 

 

iii.

Upon the approval by (a) CPB’s shareholders or, (b) if and only if TRCB is the
Employer of the Executive for purposes of this Agreement, CPB as the sole holder
of all of the issued and outstanding common stock of TRCB, of (A) a merger,
combination, or consolidation of CPB or TRCB with or into another entity (other
than a merger or consolidation within the CPB corporate group, or a merger or
consolidation the definitive agreement for which provides that at least
two-thirds of the directors of the surviving or resulting entity immediately
after the transaction are Continuing Directors (as hereinafter defined) (a
“Non-Control Transaction”)), (B) a sale or disposition of all or substantially
all of CPB’s or TRCB’s assets or (C) a plan of liquidation or dissolution of CPB
or TRCB (other than a plan of liquidation or dissolution of TRCB under which the
business of TRCB would continue to be operated by CPB or a member of the CPB
corporate group).

 

3

 

--------------------------------------------------------------------------------



 

 

iv.

If during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the board of directors of CPB or TRCB, as
the case may be, (the “Continuing Directors”) cease for any reason to constitute
at least two-thirds thereof or, following a Non-Control Transaction, two-thirds
of the board of directors of the surviving or resulting entity; provided that
any individual whose election or nomination for election as a member of the
board of directors of CPB or TRCB, as the case may be, (or, following a
Non-Control Transaction, the board of directors of the surviving or resulting
entity) was approved by a vote of at least two-thirds of the Continuing
Directors then in office shall be considered a Continuing Director.

 

 

v.

Upon a sale of (A) common stock of CPB if after such sale any person (as such
term is used in Sections 13(d) and 14(d)(2) of the Exchange Act) other than an
employee benefit plan established or maintained by CPB or an affiliate of CPB,
owns a majority of CPB’s common stock or (B) all or substantially all of CPB’s
assets (other than in the ordinary course of business).

 

 

vi.

If and only if TRCB is the Employer of the Executive, upon a sale of (A) common
stock of TRCB if after such sale any person (as such term is used in Sections
13(d) and 14(d)(2) of the Exchange Act) other than CPB, an employee benefit plan
established or maintained by CPB, or any subsidiary or affiliate of CPB, owns a
majority of TRCB’s common stock or (B) all or substantially all of TRCB’s assets
(other than in the ordinary course of business).

 

 

c.

Contract Period. “Contract Period” shall mean the period commencing the day
immediately preceding a Change in Control and ending on the earlier of (i) the
third anniversary of the Change in Control, or (ii) the death of the Executive.

 

 

d.

Good Reason. When used with reference to a voluntary termination by the
Executive of his employment with the Employer, “Good Reason” shall mean any of
the following, if taken without the Executive’s express written consent:

 

 

i.

The assignment to the Executive of any duties inconsistent with, or the
reduction of powers or functions associated with, the Executive’s position,
title, duties, responsibilities and status with the Employer immediately prior
to a Change in Control; or any removal of the Executive from, or any failure to
re-elect the Executive to, any position(s) or office(s) the Executive held
immediately prior to such Change in Control. A change in position, title,
duties, responsibilities and status or position(s) or office(s) resulting merely
from a merger or consolidation of

 

4

 

--------------------------------------------------------------------------------



 

CPB or TRCB into or with another bank or company shall not meet the requirements
of this paragraph if, and only if, the Executive’s new title and
responsibilities are accepted in writing by the Executive, in the sole
discretion of the Executive.

 

 

ii.

A reduction by the Employer in the Executive’s annual base compensation as in
effect immediately prior to a Change in Control or the failure to award the
Executive annual increases in accordance herewith.

 

 

iii.

A failure by the Employer to continue any bonus plan in which the Executive
participated immediately prior to the Change in Control or a failure by the
Employer to continue the Executive as a participant in such plan on at least the
same basis as the Executive participated in such plan prior to the Change in
Control.

 

 

iv.

Any transfer by the Employer of the Executive to another geographic location
outside of New Jersey or more than 25 miles from his office location immediately
prior to a Change in Control, except for required travel on the Employer’s
business to an extent substantially consistent with the Executive’s business
travel obligations immediately prior to such Change in Control.

 

 

v.

The failure by the Employer to continue in effect any employee benefit plan,
program or arrangement (including, without limitation any 401(k) plan, stock
option plan, life insurance plan, health and accident plan, or disability plan)
in which the Executive is participating immediately prior to a Change in Control
(except that the Employer may institute or continue plans, programs or
arrangements providing the Executive with substantially similar benefits); the
taking of any action by the Employer which would adversely affect the
Executive’s participation in or materially reduce the Executive’s benefits under
any of such plans, programs or arrangements; the failure to continue, or the
taking of any action which would deprive the Executive of any material fringe
benefit enjoyed by the Executive immediately prior to such Change in Control; or
the failure by the Employer to provide the Executive with the number of paid
vacation days to which the Executive was entitled immediately prior to such
Change in Control.

 

 

vi.

The failure by the Employer to obtain an enforceable assumption in writing by
(i) any entity which is the acquiring entity or successor to CPB or TRCB, as the
case may be, in a Change in Control or, (ii) if the acquiring entity or
successor to TRCB is a bank, the holding company parent of the acquiring entity
or successor, of this Agreement and the obligations of the Employer to perform
this Agreement, and to provide such assumption to the Executive prior to any
Change in Control.

 

5

 

--------------------------------------------------------------------------------



 

 

vii.

Any purported termination of the Executive’s employment by the Employer during
the term of this Agreement which is not effected pursuant to all of the
requirements of this Agreement; and, for purposes of this Agreement, no such
purported termination shall be effective.

 

 

2.

Employment. The Employer hereby agrees to employ the Executive, and the
Executive hereby accepts employment, during the Contract Period upon the terms
and conditions set forth herein. TRCB and CPB may, in the exercise of their sole
discretion, transfer the Executive’s employment relationship from TRCB to CPB,
or from CPB to TRCB, in which case the transferee employer shall be the Employer
for all purposes of this Agreement. The transfer of the Executive’s employment
relationship between TRCB and CPB shall not be deemed to be either an actual or
constructive termination of the Executive or “Good Reason” for any purpose of
this Agreement, and the Executive’s employment shall be deemed to have continued
without interruption for all purposes of this Agreement.

 

 

3.

Position. During the Contract Period the Executive shall be employed as (i) the
President of TRCB, or such other corporate or divisional profit center as shall
then be the principal successor to the business, assets and properties of TRCB,
with the same title and the same duties and responsibilities as before the
Change in Control, or (ii) in the event of the transfer of his employment
relationship to CPB, as the Vice President and Senior Loan Officer of CPB. The
Executive shall devote his full time and attention to the business of the
Employer, and shall not during the Contract Period be engaged in any other
business activity. This paragraph shall not be construed as preventing the
Executive from managing any investments of his which do not require any service
on his part in the operation of such investments.

 

 

4.

Cash Compensation. The Employer shall pay to the Executive compensation for his
services during the Contract Period as follows:

 

 

a.

Base Compensation. The base compensation shall be equal to such annual
compensation, including both salary and bonus, as was paid to or accrued by, or
for the benefit of, the Executive in the twelve (12) months immediately prior to
the Change in Control. The annual salary portion of base compensation shall be
payable in installments in accordance with the Employer’s usual payroll method.
The bonus shall be payable at the time and in the manner as to which the
Employer paid such bonuses prior to the Change in Control. Any increase in the
Executive’s annual compensation pursuant to paragraph 4(b) below, or otherwise,
shall automatically and permanently increase the base compensation.

 

 

b.

Annual Increase. During the Contract Period the Board of Directors of the
Employer shall review annually, or at more frequent intervals which the Board
determines to be appropriate, the Executive’s compensation and shall award him
additional compensation to reflect the impact of inflation, the Executive’s
performance, the performance of the Employer and the CPB corporate group, and
competitive compensation levels, all as determined in the

 

6

 

--------------------------------------------------------------------------------



 

discretion of the Board of Directors of the Employer. Additional compensation
may take any form including but not limited to increases in annual salary,
incentive bonuses and/or bonuses not tied to performance. However, in no event
shall the percentage increase in annual compensation be less than the annual
percentage increase in the Consumer Price Index for Urban Wage Earners and
Clerical Workers (New York and Northern New Jersey – All Items) during the
preceding twelve months.

 

 

5.

Expenses and Fringe Benefits. During the Contract Period, the Executive shall be
entitled to reimbursement for all business expenses incurred by him with respect
to the business of the Employer in the same manner and to the same extent as
such expenses were previously reimbursed to him immediately prior to the Change
in Control. If prior to the Change in Control, the Executive was entitled to the
use of an automobile, he shall be entitled to the same use of an automobile at
least comparable to the automobile provided to him prior to the Change in
Control, and he shall be entitled to vacations and sick days, in accordance with
the practices and procedures of the Employer, as such existed immediately prior
to the Change in Control. During the Contract Period the Executive also shall be
entitled to hospital, health, medical and life insurance, and any other benefits
enjoyed, from time to time, by executive officers of the Employer, all upon
terms as favorable as those enjoyed by other executive officers of the Employer.
Notwithstanding anything in this section to the contrary, if the Employer adopts
any change in the expenses allowed to, or fringe benefits provided for,
executive officers of the Employer, and such policy is uniformly applied to all
executive officers of the Employer, and any successor or acquirer of the
Employer, if any, including the chief executive officer of such entities, then
no such change in policy shall be deemed to be a violation of this provision.

 

 

6.

Termination for Cause. The Employer shall have the right to terminate the
Executive for Cause, upon written notice to him of the termination, which notice
shall specify the reasons for the termination. In the event of termination for
Cause, the Executive shall not be entitled to any further benefits under this
Agreement.

 

 

7.

Disability. During the Contract Period, if the Executive becomes permanently
disabled, or is unable to perform his duties hereunder for six consecutive
months in any 18-month period, the Employer may terminate the employment of the
Executive. In such event, the Executive shall not be entitled to any further
benefits under this Agreement other than payments under any disability policy
which the Employer may obtain for the benefit of its senior officers generally.

 

 

8.

Death Benefits. Upon the Executive’s death during the Contract Period, the
Executive shall be entitled to the benefits of any life insurance policy or
supplemental executive retirement plan paid for, or maintained by, the Employer,
but his estate shall not be entitled to any further benefits under this
Agreement.

 

 

9.

Termination without Cause or Resignation for Good Reason. The Employer may
terminate the Executive without Cause during the Contract Period by four weeks’
prior written notice to the Executive, and the Executive may resign for Good
Reason during the Contract Period upon four

 

7

 

--------------------------------------------------------------------------------



 

weeks’ prior written notice to the Employer specifying the Good Reason. If the
Employer terminates the Executive’s employment during the Contract Period
without Cause or if the Executive resigns for Good Reason, the Employer shall,
within twenty (20) business days of the termination of employment, pay the
Executive a lump sum equal to two (2) times the highest annual compensation,
including only salary and cash bonus, paid to the Executive during any of the
three calendar years immediately prior to the Change in Control (the “Lump Sum
Payment”). During the remainder of the Contract Period, the Employer shall
continue to provide the Executive with and pay for medical and hospital
insurance, disability insurance and life insurance benefits, as were provided
and paid for in the time of the termination of his employment with the Employer;
provided that, if at any time during the remainder of the Contract Period, the
Executive becomes employed by another employer which provides one or more such
benefits, the Employer shall, immediately and from the date when such benefits
are made available to the Employee by the successor employer, be relieved of its
obligation to provide such benefits to the extent such benefits are duplicative
of what is provided to the Executive by the Executive’s new employer. The
Employer shall also sell to the Executive for a purchase price of $1.00 the
automobile, if any, used by the Executive while employed by the Employer. The
Executive acknowledges that the sale of the automobile to the Executive may
generate employee compensation to the Executive, and agrees that the Employer
may withhold from the Lump Sum Payment that amount which is necessary for the
Employer to fully satisfy its withholding obligations under federal and state
law.

 

The Executive shall not have a duty to mitigate the damages suffered by him in
connection with the termination by the Employer of his employment without Cause
or a resignation for Good Reason during the Contract Period. If the Employer
fails to pay the Executive the Lump Sum Payment or to provide him with the
benefits due under this section, the Executive, after giving ten (10) days’
written notice to the Employer identifying the Employer’s failure, shall be
entitled to recover from the Employer all of his reasonable legal fees and
expenses incurred in connection with his enforcement against the Employer of the
terms of this Agreement. The Employer agrees to pay such legal fees and expenses
to the Executive on demand. The Executive shall be denied payment of his legal
fees and expenses only if a court finds that the Executive sought payment of
such fees without reasonable cause and in bad faith.

 

 

10.

Resignation without Good Reason. The Executive shall be entitled to resign from
the employment of the Employer at any time during the Contract Period without
Good Reason, but upon such resignation, the Executive shall not be entitled to
any additional compensation for the time after which he ceases to be employed by
the Employer, and shall not be entitled to any of the other benefits provided
hereunder. No such resignation shall be effective unless in writing with four
weeks’ notice thereof. For all purposes of this Agreement, the retirement by the
Executive from his employment with the Employer shall be deemed to be a
resignation by the Executive without Good Reason.

 

8

 

--------------------------------------------------------------------------------



 

 

11.

Non-Disclosure of Confidential Information.

 

 

a.

Non-Disclosure of Confidential Information. Except in the course of his
employment with the Employer and in pursuit of the business of CPB, TRCB or any
of their subsidiaries or affiliates, the Executive shall not, at any time during
or following the Contract Period, disclose or use for any purpose any
confidential information or proprietary data of CPB, TRCB or any of their
respective subsidiaries or affiliates. The Executive agrees that, among other
things, all information concerning the identity of, and CPB’s and TRCB’s
relations with, their respective customers is confidential and proprietary
information.

 

 

b.

Specific Performance. The Executive agrees that CPB and TRCB do not have an
adequate remedy at law for the breach of this section and agrees that he shall
be subject to injunctive relief and equitable remedies as a result of any breach
of this section. The invalidity or unenforceability of any provision of this
Agreement shall not affect the force and effect of the remaining valid portions.

 

 

c.

Survival. This section shall survive the termination of the Executive’s
employment hereunder and the expiration of this Agreement.

 

 

12.

Term and Effect Prior to Change in Control.

 

 

a.

Term. Except as otherwise provided for hereunder, this Agreement shall commence
on the date hereof and shall remain in effect for a period of two (2) years from
the date hereof (the “Initial Term”) or until the end of the Contract Period,
whichever is later. The Initial Term shall be automatically extended for an
additional one (1) year period on the anniversary date hereof (so that the
Initial Term, as extended, is three years) unless the Board of Directors of the
Employer, by a majority vote of the directors then in office, votes not to so
extend the Initial Term. The Executive shall be promptly notified of the passage
of such a resolution.

 

 

b.

No Effect Prior to Change in Control. This Agreement shall not, in any respect,
affect any rights of the Employer or the Executive prior to a Change in Control
or any rights of the Executive granted in any other agreement, plan or
arrangements. The rights, duties and benefits provided hereunder shall only
become effective upon the occurrence of a Change in Control, as defined in this
Agreement. If the employment of the Executive by the Employer is terminated for
any reason prior to a Change in Control, this Agreement shall thereafter be of
no further force and effect.

 

 

13.

Excise Tax Reimbursement Agreement. CPB, TRCB and the Executive (i) acknowledge
that a separate agreement (the “Excise Tax Agreement”) has been executed by CPB,
TRCB and the Executive, the terms of which are applicable to all compensation
payments, including the compensation payments made under this Agreement, which
may be subject to Section 280G of the Internal Revenue Code of 1986, and (ii)
acknowledge their intentions to fully abide by the terms of the Excise Tax
Agreement.

 

9

 

--------------------------------------------------------------------------------



 

 

14.

Release in Favor of the CPB Corporate Group as a Condition Precedent. As a
condition precedent to the actual payment by the Employer to the Executive of
any amount otherwise payable under Section 9 of this Agreement, the Executive
must execute and deliver a full release in favor of CPB, TRCB, their respective
affiliates and subsidiaries, and their respective officers and directors, which
release shall (i) be in form and content which is fully compliant with all of
those provisions of law to which the release pertains, and reasonably
satisfactory to counsel to the Employer; (ii) cover all actual or potential
claims arising from the Executive’s employment by the Employer and the
termination of such employment; and (iii) be prepared, reviewed and executed in
a manner which is consistent with all requirements of law, including the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act.

 

 

15.

Assumption of, and Amendment to, the TRCB Agreement.

 

(i) By the execution and delivery of this Agreement, (a) CPB assumes the TRCB
Agreement and the obligations of TRCB under the TRCB Agreement, which shall
remain in full force and effect except to the extent that the terms of this
Agreement are, or would be, applicable to amend or terminate the TRCB Agreement,
and (b) the Executive irrevocably waives any claim which he may have otherwise
asserted against TRCB prior to the date of this Agreement to the effect that he
had or has Good Reason to resign as an executive employee of TRCB.

(ii) The employment of the Executive by CPB or any member of the CPB corporate
group at any time after the execution and delivery of this Agreement shall be
deemed to constitute, and shall be treated as, continuing employment of the
Executive by TRCB for all purposes of the TRCB Agreement, including those
provisions of the TRCB Agreement which set forth the standards which must be met
with respect to employment by TRCB subsequent to a Change in Control in order to
avoid an assertion by the Executive that he has Good Reason for resignation
under the TRCB Agreement.

(iii) In the event that a Change in Control occurs to which the terms of this
Agreement are applicable, the TRCB Agreement shall be terminated, and without
further force or effect, ipso facto; this Agreement shall remain in full force
and effect; and the terms of this Agreement, and only this Agreement, shall
govern the rights, duties and obligations of the Executive for the period of
time which commences with the occurrence of such Change in Control.

 

 

16.

Covenant Not to Compete. The Executive agrees that for a period of twelve (12)
months from the date when the Lump Sum Payment is made to the Executive under
this Agreement, he shall not become employed or retained by, directly or
indirectly, any bank or other regulated financial services institution with an
office or operating branch in any county in New Jersey within which any
subsidiary of CPB maintains an office or branch. The Executive acknowledges that
the terms and conditions of this restrictive covenant are reasonable and
necessary to protect CPB, its subsidiaries, and its affiliates, and that the
Employer’s tender of performance under this Agreement is fair, adequate and
valid

 

10

 

--------------------------------------------------------------------------------



 

consideration in exchange for his promises under this Paragraph 16 of this
Agreement. The Executive further acknowledges that his knowledge, skills and
abilities are sufficient to permit him to earn a satisfactory livelihood without
violating the provisions of this Paragraph 16.

 

 

17.

Severance Compensation and Benefits not in Derogation of Other Benefits. Subject
only to those particular terms of this Agreement to the contrary, the payment or
obligation to pay any monies, or the granting of any benefits, rights or
privileges to the Executive as provided in this Agreement shall not be in lieu
or derogation of the rights and privileges that the Executive now has or will
have under any plans or programs of the Employer.

 

15. Miscellaneous. This Agreement shall be the joint and several obligation of
CPB, TRCB and any acquiring entity which assumes CPB’s or the TRCB’s obligations
under this Agreement. The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey and, to the extent applicable, Federal law. Except as specifically set
forth in this Agreement, this Agreement supersedes all prior agreements and
understandings with respect to the matters covered hereby. The amendment or
termination of this Agreement may be made only in a writing executed by CPB,
TRCB and the Executive, and no amendment or termination of this Agreement shall
be effective unless and until made in such a writing. This Agreement shall be
binding to the extent of its applicability upon any successor (whether direct or
indirect, by purchase, merge, consolidation, liquidation or otherwise) to all or
substantially all of the assets of CPB or TRCB. This Agreement is personal to
the Executive, and the Executive may not assign any of his rights or duties
hereunder, but this Agreement shall be enforceable by the Executive’s legal
representatives, executors or administrators. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. CPB or TRCB, as the case may be, shall, as
part of any Change in Control involving an acquiring entity or successor to CPB
or TRCB, obtain an enforceable assumption in writing by (i) the entity which is
the acquiring entity or successor to CPB or TRCB, as the case may be, in the
Change in Control and, (ii) if the acquiring entity or successor to CPB or TRCB,
as the case may be, is a bank, the holding company parent of the acquiring
entity or successor, of this Agreement and the obligations of CPB or TRCB, as
the case may be, under this Agreement, and shall provide a copy of such
assumption to the Executive prior to any Change in Control.

 

 

 

11

 

--------------------------------------------------------------------------------



 

 

 

 

IN WITNESS WHEREOF, CPB and TRCB have caused this Agreement to be signed by
their respective duly authorized representatives pursuant to the authority of
their Boards of Directors, and the Executive has personally executed this
Agreement, all as of the day and year first written above.

 

 

WITNESS:

 

 

 

/s/ ROBIN FITZMAURICE                                        /s/ WILLIAM D.
MOSS                                  

 

William D. Moss, individually

 

 

 

ATTEST:

COMMUNITY PARTNERS BANCORP

 

 

 

/s/ MICHAEL W. KOSTELNIK                     By: /s/ CHARLES T.
PARTON                      

Michael W. Kostelnik, Secretary

 

Charles T. Parton, Chairman

 

 

ATTEST:

TWO RIVER COMMUNITY BANK

 

 

 

/s/ MICHAEL W. KOSTELNIK                     By: /s/ BARRY B.
DAVALL                          

Michael W. Kostelnik, Secretary

 

Barry B. Davall, Chairman

 

 

12

 

--------------------------------------------------------------------------------